AFFIRM; and Opinion Filed April 5, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-12-00090-CR
                                     No. 05-12-00091-CR

                            ROD LEONARD GREER, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                  Trial Court Cause Nos. 199-81410-10 and 416-82349-10

                                         OPINION
                          Before Justices Moseley, O'Neill, and Lewis
                                   Opinion by Justice Lewis
       Appellant Rod Leonard Greer was charged by indictment with two counts of possession

of cocaine with intent to deliver in an amount more than one gram but less than four grams.

Greer pleaded guilty to both indictments, and his punishment was assessed at eight years’

confinement in each case. The trial court probated the sentences and imposed conditions of

community supervision. In three appellate issues, Greer contends: (1) his January 2010 arrest

was dependent upon an unreasonable detention; (2) his May 2010 arrest was made under a

warrant tainted by the illegal January detention; and (3) the May 2010 search of his vehicle was
made pursuant to an invalid inventory search. We affirm the trial court’s judgments in both

cases. 1

                                                                Background

           Greer’s issues on appeal grow out of two discrete interactions with the McKinney police:

one in January of 2010 and one in May of 2010.

                                              The January 2010 Detention and Arrest

           In early 2010, Sergeant Woodruff worked in the narcotics division of the McKinney

Police Department.                Woodruff received a tip from a resident of a high-drug-activity

neighborhood in McKinney. The unidentified person told Woodruff that a man named Rod

Greer drove a white Ford pickup truck and was selling drugs on Gerrish Street. The informant

pointed to a particular house on Gerrish that was purportedly the drug house.

           On January 19, Woodruff was stopped at the intersection of Gerrish and Maples when he

saw a white Ford pickup turn on to Gerrish without signaling 100 feet before the turn. Woodruff

made a u-turn to stop the truck, which was driven by Greer. Before Woodruff turned his

overhead lights on, Greer pulled into the driveway of a vacant house. The house had a sign in

the front yard indicating it was for sale or rent. Woodruff pulled in behind Greer. Greer got out

of the truck, locked it, and walked toward Woodruff; they met approximately half-way to the

officer’s car.

           The parties agree that Woodruff detained Greer for approximately forty to forty-five

minutes following the traffic stop. Woodruff took Greer’s driver’s license and talked to Greer

about why he stopped at the vacant house. Greer said he was looking for a house for his mother.

After five or six minutes, Woodruff told Greer he had information Greer was dealing drugs in

     1
        Trial court case number 199-81410-10 addressed the events surrounding Greer’s January 2010 arrest. That case is the subject of our
appellate case number 05-12-00090-CR. The events surrounding Greer’s May 2010 arrest were addressed in trial court case number 416-82349-
10, which is our appellate case number 05-12-00091-CR.



                                                                  –2–
that neighborhood.    Woodruff checked and determined Greer had no warrants outstanding.

Woodruff asked for Greer’s consent to search him: Greer consented, but the search turned up

nothing.    Woodruff then asked for consent to search Greer’s truck:           Greer said no.

Approximately ten minutes in to the detention, Woodruff requested a K-9 officer. After about

twenty-five minutes, the officer arrived with the dog. Within five minutes of arriving at the

scene of the stop, the dog performed an “outside sniff” and alerted. Woodruff searched the truck

and found drugs in the console.

       Woodruff arrested Greer, but Woodruff dropped the charges when Greer agreed to

become an informant for Woodruff. When Greer failed to keep that agreement, Woodruff issued

an arrest warrant for him.

                                         The May 2010 Arrest

       Officer John Lane had a photograph of Greer and had been told by Woodruff about the

arrest warrant. Lane was on patrol on May 15 and saw Greer driving his white pickup. Lane

pulled Greer over, and Greer got out of his truck and walked toward Lane. Lane handcuffed

Greer and put him in the police car.

       Lane then began an inventory search of the truck. When Lane opened the unlocked door

he smelled fresh (unburned) marijuana. He requested a K-9 officer, whose dog alerted on a

locked briefcase in the truck. Lane seized the brief case and delivered it to Woodruff at the

police station. At the station Woodruff told Greer he was going to get a search warrant for the

case; Greer told Woodruff the case “only” contained marijuana. Following that admission, the

officers opened the case and found marijuana and cocaine inside.

                                       The Motion to Suppress

       Greer filed, and the trial court heard, his motion to suppress. He alleged the January

detention did not comply with the requirement that the scope of a detention “must be ‘strictly

                                              –3–
tied to and justified by’ the circumstances which rendered its initiation permissible.” Terry v.

Ohio, 392 U.S. 1, 19 (1968). Other issues were argued at the hearing, but the trial court asked

for further briefing on the question of whether the detention was reasonable given (a) the only

suspicion Woodruff had was from the anonymous informant, and (b) Greer was detained twenty-

five minutes while they waited for the dog. At a second hearing, after the parties submitted

briefs, the trial court overruled the motion to suppress. Greer subsequently pleaded guilty. His

punishment was assessed at eight years’ confinement, probated.

                                            Standard of Review

         When reviewing a trial judge’s ruling on a motion to suppress, we view all of the

evidence in the light most favorable to the trial judge’s ruling. Gonzales v. State, 369 S.W.3d
851, 854 (Tex. Crim. App. 2012). We afford the trial judge’s determination of historical facts

almost total deference, and we afford the prevailing party “the strongest legitimate view of the

evidence and all reasonable inferences that may be drawn from that evidence.” Id. (quoting State

v. Woodard, 341 S.W.3d 404, 410 (Tex. Crim. App. 2011)).          Likewise, when a trial judge’s

ruling on mixed questions of law and fact depend upon an evaluation of credibility or demeanor,

we afford the ruling almost total deference. Gonzales, 369 S.W.3d at 854. However, when

mixed questions of law and fact do not depend on evaluation of credibility and demeanor, or

when the questions are purely legal, we review the trial judge’s rulings de novo. Id.

         The question of whether a specific search or seizure is “reasonable” under the Fourth

Amendment is subject to de novo review. Kothe v. State, 152 S.W.3d 54, 62 (Tex. Crim. App.

2004).     We measure Fourth Amendment reasonableness in objective terms, examining the

totality of the circumstances. Id. at 63.




                                                –4–
                                     The May 2010 Detention

       Greer challenges the reasonableness of the May 2010 detention in both cases on appeal.

Specifically, he challenges the trial court’s ruling that he was lawfully detained after the

conclusion of the initial investigation of the traffic stop.   Greer contends Woodruff lacked the

reasonable suspicion required for the extended detention in this case.

       The Fourth Amendment requires that a warrantless detention of a suspect be justified by a

reasonable suspicion. Terry, 392 U.S. at 21–22; State v. Elias, 339 S.W.3d 667, 674 (Tex. Crim.

App. 2011). An investigative detention contemplated by Terry allows the police to question a

suspicious person respecting his identity, his reason for being in the area or location, and to make

similar reasonable inquiries of a truly investigatory nature. Amores v. State, 816 S.W.2d 407,

412 (Tex. Crim. App. 1991). An officer may demand identification, a valid driver’s license, and

proof of insurance from the driver, and he may check for outstanding warrants. Davis v. State,

947 S.W.2d 240, 250 n.6 (Tex. Crim. App. 1997). The settled rule is that the investigative

detention must be temporary and can last no longer than is necessary to effectuate the purpose of

the stop. Id. at 245. However, once a police officer makes a good faith stop for a traffic offense,

he may also investigate any other offense that he reasonably suspects has been committed.

Rubeck v. State, 61 S.W.3d 741, 745 (Tex. App.—Fort Worth 2001, no pet.). The State bears the

burden of establishing the reasonableness of the detention. Ford v. State, 158 S.W.3d 488, 492

(Tex. Crim. App. 2005).

       In this case, Wofford testified he detained Greer after the initial traffic stop was resolved

based primarily on the informant’s tip, including the facts that Greer was driving the vehicle the

informant had reported and was in the area the informant had identified. Moreover, the area was

known as one where drug activity occurred. Wofford testified he found the fact that Greer left




                                                –5–
his vehicle and locked it to be suspicious, and the fact that he pulled into a driveway that was not

his own to be suspicious as well.

           When an informant brings unsolicited information to the police in a face-to-face

encounter, the information should be given serious attention and weight by the officer, even if

the informant did not identify himself or herself. Bilyeu v. State, 136 S.W.3d 691, 694–95 (Tex.

App.—Texarkana 2004, no pet.); State v. Garcia, 25 S.W.3d 908, 913 (Tex. App.—Houston

[14th Dist.] 2000, no pet.); see also Walker v. State, 05-09-00139-CR, 2010 WL 522792, at *4

(Tex. App.—Dallas Feb. 16, 2010, pet. ref’d). The general rule is that “a stop based on facts

supplied by a citizen-eyewitness, which are adequately corroborated by the arresting officer,

do[es] not run afoul of the Fourth Amendment.” Brother v. State, 166 S.W.3d 255, 259 (Tex.

Crim. App. 2005). The officer does not have to observe the conduct personally to corroborate it;

instead, the police officer “in light of the circumstances, confirms enough facts to reasonably

conclude that the information given to him is reliable and a temporary detention is thus

justified.”       Id. at 259 n.5 (citing Alabama v. White, 496 U.S. 325, 330–31 (1990)).                                                    An

informant’s veracity, reliability, and the basis of his knowledge are all “highly relevant” in

determining the value of his report. Illinois v. Gates, 462 U.S. 213, 230 (1983). In this case,

Greer was driving the vehicle described by the informant and was stopped just two houses away

from the house identified as the location of drug activity by the informant. We conclude

Wofford had confirmation of enough facts to conclude the information given to him was reliable.

Thus, the temporary detention was justified after resolution of the traffic stop. 2

           And as to the length of the detention caused by the time for the drug dog to arrive, we do

not conclude a time of approximately twenty-five minutes was unreasonable in this case. The

     2
        We do not rely on the fact that Greer walked away from his truck and toward Wofford in our analysis of whether Wofford had reasonable
suspicion. See, e.g., Davis v. State, 947 S.W.2d 240, 248 (Tex. Crim. App. 1997) (Mansfield, J. concurring) (concluding fact appellant exited his
car and approached officer’s vehicle was “[f]ar from being suspicious,” and instead showed “an intent to demonstrate he was neither dangerous
nor drunk and his desire ‘to make points with the police by coming to them instead of making them come to him.’”).



                                                                     –6–
record does not indicate Wofford used the waiting period to Greer’s detriment in an unfair or

unreasonable fashion. And twenty-five minutes is certainly not unreasonable as a matter of law.

See, e.g., Madden v. State, 242 S.W.3d 504, 517 (Tex. Crim. App. 2007) (facts of case provided

sufficient reasonable suspicion to detain appellant for twenty-five minutes it took for drug dog to

arrive).

           Based on our review of the totality of the circumstances, we conclude Woodruff

possessed reasonable suspicion to detain Greer for an investigation of his involvement in drug

possession or trafficking. Accordingly, the trial court did not err in denying Greer’s motion to

suppress on this issue. We overrule Greer’s first issue.

                                        The May 2010 Arrest

           In his appeal of the charge growing out of the May 2010 arrest, Greer contends that arrest

was invalid because it was the result of the illegal search of his vehicle in January of that same

year. Because we have concluded that Greer was not illegally detained or searched in the first

arrest, we need not address this second issue.

                                          Inventory Search

           Finally, in a third issue, Greer challenges the inventory search of his vehicle following

the May 2010 arrest. Greer contends the State offered insufficient evidence of what the city’s

inventory-search policy was and that it was followed; he argues the inventory search was merely

a ruse for searching his vehicle. Greer also argues he had a privacy interest in the locked

briefcase found during the inventory search.

           The purpose of an inventory is to protect the owner’s property while it remains in police

custody, to protect the police against claims or disputes over lost or stolen property, and to

protect the police from potential dangers. Kelley v. State, 677 S.W.2d 34, 37 (Tex. Crim. App.

1984). An inventory search is reasonable under the Fourth Amendment so long as it is done as

                                                  –7–
part of standard police procedures and not done in bad faith or for the sole purpose of

investigation. Trujillo v. State, 952 S.W.2d 879, 882 (Tex. App.—Dallas 1997, no pet.). Lane

testified it was the McKinney Police Department’s policy to tow the vehicle and to inventory its

vehicle’s contents beforehand.    The record establishes that the vehicle was located in the

driveway of a home that did not belong to Greer; thus, it was reasonable for the police

department to have the car towed from that private property. See Mayberry v. State, 830 S.W.2d
176, 180–81 (Tex. App.—Dallas 1992, pet. ref’d). And Lane testified that he did in fact create

an inventory; this was not just a ruse to search the vehicle. We conclude there was sufficient

evidence of the policies underlying the inventory search. See, e.g., Trujillo, 952 S.W.2d at 882.

(evidence sufficient when officer testified it was standard procedure to inventory contents of

vehicle when the vehicle is turned over to wrecker).

       As to the locked briefcase and Greer’s privacy interest therein, the record indicates Lane

handled that aspect of the search with an abundance of caution. When he smelled marijuana

after opening the door of the vehicle, he stopped his own search and called the K-9 unit. When

the dog alerted on the locked briefcase, Lane took it to headquarters and turned it over to

Woodruff. Woodruff testified he intended to get a search warrant to open the case, but Greer

admitted that it contained contraband. At that point, Greer no longer had any privacy interest in

the case, and Woodruff had no need of a warrant. See Rodriguez v. State, 106 S.W.3d 224, 229

(Tex. App.—Houston [1st Dist.] 2003, pet. ref’d) (“There is no legitimate expectation or interest

in ‘privately’ possessing an illegal narcotic.”). The trial court did not err in overruling this

portion of the motion to suppress. We overrule Greer’s third issue.




                                               –8–
                                        Conclusion

        We have decided each of Greer’s issues against him. We affirm the judgments of the

trial court.




                                                 /David Lewis/
                                                 DAVID LEWIS
                                                 JUSTICE

Do Not Publish
TEX. R. APP. P. 47


120090F.U05




                                           –9–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

ROD LEONARD GREER, Appellant                           On Appeal from the 199th Judicial District
                                                       Court, Collin County, Texas
No. 05-12-00090-CR         V.                          Trial Court Cause No. 199-81410-10.
                                                       Opinion delivered by Justice Lewis.
THE STATE OF TEXAS, Appellee                           Justices Moseley and O'Neill participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 5th day of April, 2013.




                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE




                                                –10–
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

ROD LEONARD GREER, Appellant                           On Appeal from the 199th Judicial District
                                                       Court, Collin County, Texas
No. 05-12-00091-CR         V.                          Trial Court Cause No. 416-82349-10.
                                                       Opinion delivered by Justice Lewis.
THE STATE OF TEXAS, Appellee                           Justices Moseley and O'Neill participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 5th day of April, 2013.




                                                   /David Lewis/
                                                   DAVID LEWIS
                                                   JUSTICE




                                                –11–